 KAISER ALUMINUM & CHEMICAL CORPORATION105priate and the Regional Director will issue a certificate of results ofelection tosuch effect.,'[Text of Direction of Election omitted from publication in thisvolume.]a The record shows that all the 14 local unions of the Hotel & Restaurant Employees& Bartenders International Union,APL, inthe Chicago area are constituent membersof the Local Joint Executive Board, which is the Petitioner herein.The Joint Boardconsists of 3 delegates from each of the locals.It was testified at the hearing in thiscase that, none of the employees sought are members or are eligible to be members ofthe 14 locals presently established;thatnone of these locals claims any interest inthe representation of these employees;and that, while the Employer'scafeteria em-ployees are not eligible for membership in the Local Joint Board itself, that organiza-tion Intendsto establishand charter a new local for industrial cafeteria employees.The bylaws of the Joint Board, however,provide that the Joint Board shall enforcewage and hour scales, conduct all strikes,determine jurisdictional questions, andapprove all contracts of its constituent locals.Contracts are negotiated by representa-tives of the interested locals and Joint Board representatives and must be ratified bythe interested localsandby a two-thirds majority of the members of the Joint Board.None of the 14 local unions in the Chicago area is, at the present time, in compliancewith the filing provisions of Section 9 (f), (g), and(h).In view of the participationof these local unions through membership on theJointBoard, in contract negotiationand ratification procedures which will affect the employees in the unit requested if thePetitioner is successfulin the electionordered herein,the Board finds thatparticipa-tion in the election bythe Petitionershall be conditioned upon the full compliance withthe filing proceduresof the Aot by each ofthe 14 locals.Cf.MathiesonChemicalCorporation,Lake Charles Operation,81 NLRB 1355;The Prudential Insurance Com-pany of America,81 NLRB 295 ;United States Gypsum Company,77NLRB 1098 ;Lane-Wells Company,77NLRB 1051.KAISER ALUMINUM & CHEMICAL CORPORATIONandINDEPENDENTLOCAL OF KAISERS ALUMINUM WORKERS No. 1 OF TACOMA, WASH-INGTON,PETITIONER.CaseNo. 19-RC-916. July 11, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Kenneth McClaskey, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employees ofthe Employer 2'The Employer'smotion for oral argument in this case is denied inasmuch as the,record and the briefs filed by the parties adequately present the issues and positions-of the parties.$ The United Steelworkers of America,CIO, herein termed the Intervenor, wasgranted intervention at the hearing for itself and on behalf of its Locals Nos.329, 338,341, and 2626 upon showing of a contractual interest in the representation of theseemployees.100 NLRB No. 19. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner requests that the Board find appropriate a unitconsisting of all production and maintenance employees at the Em-ployer's Tacoma,Washington, aluminum reduction plant includingshop clerical employees, timekeepers, and chauffeurs, but excludingexecutives, administrative and professional employees, office and cleri-cal employees, guards, full-time first-aid and safety employees, fore-men, and all supervisors as defined in the amended Act. TheEmployer and the Intervenor contend that the requested unit is in-appropriate and that the employees of the Tacoma plant are appro-priately a part of the multiplant unit now represented by theIntervenor.The Employer's Tacoma, Washington, plant is concerned with thereduction of raw alumina and the production of aluminum pig.TheEmployer also operates reduction plants at Mead, Washington, andChalmette, Louisiana, as well as aluminum fabricating plants atTrentwood, Washington, Newark, Ohio, and Halethorpe, Maryland.The employees in all these plants, with the exception of the Chalmette,Louisiana, reduction facility, are represented by the Intervenor atthe present time in a five-plant unit.The Tacomaplant was pur-chased by the Employer in 1946 and put into operation the followingyear.On December 6,1947, the Employer and the Intervenor enteredinto a contract covering a unit of employees at the Tacoma plant.Thereafter, on a petition filed by Aluminum Workers Federal LaborUnion No. 24335, AFL, the Board found a unit of employees at thatplant to be appropriate for purposes of collective bargaining, anddirected an election among the Tacoma personnelsThe AluminumWorkers did not secure a majority of the ballots cast in thatelectionand the Employer and the Intervenor subsequently continued theDecember 6, 1947, contract. In June 1949 contracts between theIntervenor and the Employer were executedmergingthe Tacomaplant employees into a multiplant group of the Employer's operationsatTacoma, Mead, and Trentwood, Washington. Thereafter, theNewark, Ohio, and Halethorpe, Maryland, plants were added to thisunit.On February 25, 1950, the Employer and the Intervenorexecuted acollective bargainingagreementputting intoeffect certain standardwage rates and other conditions of employment for the multiplantBPermanente Metals Corporation,Case No. 19-RC-16(August 18, 1948), not reportedin_ printed volumes of Board decisions.The Intervenor.did not appear on the ballotin the election therein directed because of noncompliance,at that time,with theprovisionsofSection 9 (f), (g), and(h) of theamendedAct. KAISER ALUMINUM & CHEMICAL CORPORATION107unit.At a membership meeting of Intervenor's Local No. 2626, atthe Tacoma plant, strong opposition was expressed to this contract.Later that year, on September 1, 1950, another contractwas executedby the Intervenor and the Employer codifying the preceding agree-ments affecting the multiplant unit, which, at that time, consisted ofemployees at the Mead, Trentwood, and Tacoma, Washington, plants,and the Newark, Ohio, plant.The dissatisfaction evidenced at theFebruary meeting of the Tacoma local intensified and resulted in anineffective attempt to withdraw that Local from the multiplant agree-ment and unit.When this attempt was unsuccessful, the instantpetition resulted.The Petitioner contends that the dissatisfaction of the Tacomaemployees over their representation by the Intervenor as a part ofthe multiplant unit, and the fact that the employees at the Tacomaplant are outnumbered and outvoted by the employees at other plantswith .which they have little contact, are valid grounds upon which tosever the Tacoma plant from existing multiplant unit.We do notagree.The Board has carefully considered the history of bargainingat the Employer's plants and the conditions affecting the multiplantunit.We find that the integration, interdependence, and centralizedcontrol of the Employer's operation and management, the history ofmultiplant bargaining, and the uniformity of interests, skills, andworking conditions in the multiplant unit militate against severanceof the Tacoma plant .4Accordingly, we shall dismiss the petitionfiled herein.OrderIT IS HEREBY ORDEREDthat the petition filed in this case be, and ithereby is, dismissed.SeeLever Brothers Company, 97NLRB 1240;InternationalPaperCompany, Tona-ebandaMill,97 NLRB 764, and cases cited therein.See alsoKaiser AluminumciChem-ioal Corporation,.100NLRB 107.KAISER ALUMINUM&CHEMICALCORPORATIONasINTERNATIONALBROTHERHOOD OF ELECTRICALWOR$ERs,AFL,PETITIONER.CaseNo. 8-RC-1487. July 11, 1960Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Fleming, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.100 NLRB No. 18.